Citation Nr: 0010542	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
September 1970, with service in the Republic of South Vietnam 
from September 1969 to August 1970.

This matter arises from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  Subsequent to perfecting his 
appeal, the veteran relocated and his file was transferred to 
the RO in Sioux Falls, South Dakota.  The case was remanded 
by the Board of Veterans' Appeals (Board) in February 1999.  
The RO attempted to complete the development requested, but 
the veteran failed to respond.  The case has been returned to 
the Board for resolution.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is no credible supporting evidence to corroborate 
the veteran's report of in-service stressors upon which the 
diagnoses of PTSD related to military service have been 
based.  

3.  The veteran's diagnosed PTSD is not related to any 
incident of military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

With respect to establishing a well-grounded claim for PTSD, 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the instant case, the veteran has established the presence 
of a well-grounded claim, as he has a current diagnosis of 
PTSD that has been related to service.  However, he must 
further provide credible evidence to support his contentions 
that the stressors occurred, although, at this point, the 
veteran's statements regarding the presence of in-service 
stressors are presumed credible for the purpose of well 
grounding his claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

As the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a), the VA's duty to assist applies.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In that regard, the Board finds 
that the duty to assist has been satisfied in this case by 
the RO's attempts to obtain further information and 
development from the veteran subsequent to the Board's 
February 1999 remand.  The veteran failed to respond to the 
RO's inquiries of April, June, and October 1999, and the mail 
was not returned as undeliverable.  Thus, the Board assumes 
that the veteran received the correspondence from the RO 
under the presumption of regularity that attaches to the 
administrative process of mailing.  See Schoolman v. West, 12 
Vet. App. 307, 310 (1998).  Moreover, November 1999 
correspondence from the Board regarding the veteran's power 
of attorney was returned as undeliverable in December 1999 
because the post office box was closed.   

Having found the veteran's claim well grounded, the Board 
will proceed to the merits of the claim.  Service connection 
for PTSD requires competent medical evidence establishing a 
diagnosis, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the veteran's current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 
Vet. App. at 138-39.   
Since the veteran has several PTSD diagnoses linking his 
condition to service, the critical question is whether there 
is sufficient evidence of the claimed inservice stressors.  
38 C.F.R. § 3.304(f).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
or not the veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Mere service in a combat zone is not 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

If the Board finds that the veteran engaged in combat, the 
evidentiary requirements in establishing the occurrence of 
stressors are relaxed.  38 U.S.C.A. § 1154(b).  In fact, the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The United States 
Court of Appeals for Veterans Claims (Court), has stated that 
where the veteran had combat and there is a stressor related 
to combat, the veteran's lay testimony must be accepted as 
conclusive.  Id.

However, after reviewing the evidence of record, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  While his military occupational specialty (MOS), as 
identified in his service personnel records and Form DD214, 
was that of a rifleman, the evidence of record does not 
support a finding that he engaged in combat with the enemy.  

The record shows that the veteran was assigned to the 3d 
Military Police Battalion while he was stationed in Vietnam.  
He reported that he was assigned to the Security Platoon, and 
his duties involved guarding the bunkers, perimeter, and 
towers of the III MAF Brig, about 30 miles west of DaNang.  
The veteran reported as a stressor an incident where his 
patrol was fired upon by the South Vietnamese Army (ARVN), 
when returning to the compound from a patrol.  He stated that 
one of the soldiers was hit in the legs but the veteran did 
not see it happen, nor did he know who the soldier was.  The 
veteran did not provide a date for this incident and the 
Marine Corps Historical Center was unable to research their 
archives without more specific information.  

In addition, the veteran applied for a combat action ribbon 
in May 1997, based upon his Vietnam service.  There is no 
evidence in the record to suggest that records were corrected 
to include receipt of the combat action ribbon.  Moreover, in 
his application, the veteran asserted that his service in 
South Vietnam, "in a war zone" was the basis of his 
entitlement to this decoration.  He reported that he guarded 
a Marine base, conducted patrols, and sat in ambushes.  He 
did not allege in this application, or in any of his 
statements, that he engaged in direct combat with the enemy.  
He did report on one occasion, during his PTSD intake 
evaluation at the Vet Center, that he "[g]ot hit in an 
ambush and lost 3 guys."  He reported that one of the men 
hit was a close friend, but he did not identify any of the 
soldiers, or provide any further information regarding date 
and location.  There is no further mention of any such 
incident in the remaining records, including the May 1997 
summary from the 90 day VA inpatient PTSD program, and the 
veteran's June 1997 lengthy stressor statement.  

The Board acknowledges that the veteran's personnel record 
reflects that he: "Participated in combat operations against 
Communist forces in the defense of DaNang[,] Republic of 
South Vietnam."  However, the VA Office of General Counsel 
has found that, as a general matter, such a statement does 
not, in itself, establish that the veteran engaged in combat.  
See VAOGCPREC 12-99 (O.G.C. Prec. 12-99).  Particularly, 
where, as in the instant case, there is no evidence to 
support that the veteran individually engaged in combat.  He 
reported that he was stationed 30 miles outside of DaNang, 
and there is no evidence to controvert his statement that he 
served during the entire 11months in the capacity of a 
security guard.   

Thus, for the foregoing reasons, the Board finds that the 
veteran did not engage in combat, and 38 U.S.C.A. § 1154(b) 
does not apply.  It follows, therefore, that the veteran is 
not the beneficiary of the loosened evidentiary standards.  
He must provide independent evidence to corroborate his 
report of in-service stressors.   

As noted in the foregoing portion of the decision, there is 
no evidence to corroborate the veteran's report of stressors.  
He failed to provide necessary details in order to research 
his claim that his patrol group was fired upon by the ARVN, 
and his service medical records are without complaint or 
clinical finding with respect to trauma during his boot camp 
training.  The veteran also asserted that he was the subject 
of multiple incidents of racial discrimination based upon his 
Native American heritage, but those incidents are likewise 
unverifiable.  

While the veteran clearly has a diagnosis of PTSD, his 
condition has been related both to service and to his 
occupational history as a police officer.  His medical 
records indicate a 25 year history as a police officer and 
experience in 50 to 60 gunfights during this time, in 
addition to witnessing death on several occasions.  In April 
1997, the Director of the Specialized Inpatient PTSD Program 
at the Denver VA Medical Center submitted a statement 
concluding that the veteran's PTSD was caused both by 
"certain traumatic events" he experienced in Vietnam, and 
several traumatic episodes he experienced during his 25 years 
as a police officer.  The VA physician also noted that the 
veteran had a major depressive disorder which was not related 
to his PTSD, but was a consequence of his duty in law 
enforcement and the 1995 death of his son.

In reviewing the evidence of record in its totality, the 
Board concludes that the veteran's diagnosis of PTSD due to 
his Vietnam experiences is not supported by evidence of the 
occurrence of verified stressors during military service.  
His various statements have not been independently 
corroborated.  Despite the RO's repeated attempts, the 
veteran has failed to provide more specific information for 
purposes of verification.  The Court has clearly stated that 
the duty to assist is "not a one way street," and the RO 
can only proceed so far without help from the veteran 
himself.  Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

Notwithstanding the April 1997 VA physician's statement that 
the veteran's PTSD was related to service, as well as to 
occupational history, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD.  It is well settled that a medical 
diagnosis of PTSD based solely upon a non combat veteran's 
own report of history is insufficient to support a finding of 
service connection.  The Court, in interpreting 38 C.F.R. 
§ 3.304(f) has stated that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1998).  Moreover, the Court has further stated that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'. . 
. [C]redible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

It is clear from the record that the veteran's diagnosis of 
PTSD related to service rests upon his assertions of 
stressors, particularly the alleged firing upon his patrol by 
the ARVN, and none of these claimed stressors have been 
independently verified.  That is, he has not established 
through credible supporting evidence that his claimed in-
service stressors actually occurred and the medical opinion 
based on postservice examination is not sufficient to 
establish the occurrence of such stressors.  See Cohen, 10 
Vet. App. at 142-43.

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.  

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  



ORDER

Entitlement to service connection for PTSD is denied



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


